Exhibit PAN AMERICAN SILVER REPLACES PROVEN AND PROBABLE SILVER RESERVES MINED DURING 2008 Vancouver, British Columbia – February 17, 2009 – Pan American Silver Corp. (PAAS: NASDAQ; PAA: TSX) is pleased to announce the results of its 2008 year end silver reserves and resources update. In 2008, Pan American carried out extensive exploration programs, both on its properties as well as on selected greenfield exploration projects in Peru and Mexico.In total, the Company drilled nearly 100,000 meters, resulting in the discovery and definition of 26.9 million ounces of new silver reserves, which more than replaced the 22.2 million ounces of silver consumed by mining operations in 2008. However lower base metal price assumptions coupled with higher cut off grades downgraded 8.8 million ounces from reserves to resources, and as a result, at December 31, 2008 the Company had 223.7 million ounces of silver in proven and probable reserves, down a modest 1.8% from a year ago. At Huaron and Morococha, year end proven and probable reserves increased by 5%, or 3.2 million ounces and 10%, or 3.1 million ounces, respectively after subtracting ore mined during 2008. The Company also added 4.6 million ounces of silver to La Colorada’s reserves and 1.4 million ounces of silver to San Vicente, basically replacing all the reserves mined during 2008. Reserve losses were experienced at Alamo Dorado due to mining and at Quiruvilca due to a combination of mining and the Company’s intention to prepare the mine for a period of care and maintenance. At Manantial Espejo, reserves remained relatively unchanged year over year. Commenting on the 2008 exploration results, Michael Steinmann, Executive VP Geology and Exploration indicated: “I am very pleased with the results of last year’s exploration program.Our corporate reserve book has a healthy 224 million ounces of silver and gold reserves increased by 1% to over 701,000 ounces.Once again, Morococha and Huaron proved their excellent exploration potential and I strongly believe that in these large ore deposits we will continue to add reserves for many years to come.In addition, I am very excited that with Manantial Espejo’s construction complete, we will now start tapping into the tremendous exploration potential of our extensive land holdings around our newest mine”. The following represents the changes in the Company’s estimated silver reserves, year over year: Proven and probable silver reserves, as of December 31, 2007 227.8 million ounces Less mined ounces (contained) during 2008 (22.2 ) million ounces Additions due to exploration drilling during 2008 26.9 million ounces Downgraded due to higher cut off and lower base metal prices ( 8.8 ) million ounces Proven and probable silver reserves, as of December 31, 2008 223.7 million ounces During last year’s 4th quarter, the Company scaled back its greenfield exploration efforts as part of a series of cost reduction initiatives. In 2009 the Company plans to focus exploration spending on its operations. In addition, the Company plans to carry on with existing exploration programs at a limited number of highly prospective greenfield projects in Peru and Mexico. Complete reserves and resource information for all metals, including tonnage and ore grades is available at www.panamericansilver.com. Metal prices used to calculate December 31, 2008 ore reserves for all mines (except Quiruvilca) were: Ag: $11.00/oz, Au: $700/0z, Pb: $1,500/tonne, Cu: $4,000/tonne, Zn: $1,500/tonne. Complete silver reserves and resource information is as follows: MINERAL RESERVES - PROVEN AND PROBABLE Tonnes Ag Ag Cont. Location Type Classification (000's) (g/mt) (000,s ozs) Huaron Peru Vein Proven 5,337 188 32,336 Vein Probable 4,744 195 29,669 Morococha (92.2%) Peru Vein/Mantos Proven 3,895 153 19,178 Vein/Mantos Probable 2,739 182 16,048 La Colorada Mexico Vein Proven 815 445 11,664 Vein Probable 484 420 6,528 Quiruvilca (b) Peru Vein Proven 350 185 2,080 Vein Probable 217 183 1,277 Silver Stockpiles (a) Peru Flux Material Probable 203 311 2,033 Alamo Dorado Mexico Disseminated Proven 6,095 112 21,948 Disseminated Probable 4,644 83 12,393 Manatial Espejo Argentina Vein Proven 4,207 184 24,890 Vein Probable 2,184 186 13,058 San Vicente (95%) Bolivia Vein Proven 1,535 406 20,046 Vein Probable 790 417 10,593 TOTALS Proven + Probable 38,239 182 223,742 MINERAL RESOURES - MEASURED AND INDICATED Tonnes Ag Ag Cont. Location Type Classification (000's) (g/mt) (000,s ozs) Huaron Peru Vein Measured 1,240 161 6,430 Vein Indicated 828 164 4,369 Morococha (92,18%) Peru Vein/Mantos Measured 1,418 158 7,223 Vein/Mantos Indicated 1,230 214 8,468 La Colorada Mexico Vein Measured 147 322 1,523 Vein Indicated 1,096 306 10,767 Quiruvilca (b) Peru Vein Measured 2,872 138 12,702 Vein Indicated 905 162 4,721 Alamo Dorado Mexico Disseminated Measured 920 74 2,189 Disseminated Indicated 2,491 69 5,525 Manatial Espejo Argentina Vein Measured 1,552 93 4,642 Vein Indicated 2,376 105 8,022 San Vicente (95%) Bolivia Vein Measured 442 111 1,582 Vein Indicated 487 276 4,322 TOTALS Measured+Indicated 18,004 142 82,484 MINERAL RESOURCES - INFERRED Tonnes Ag Ag Cont. Location Type Classification (000's) (g/mt) (000,s ozs) Huaron Peru Vein Inferred 5,260 178 30,179 Morococha (92.18%) Peru Vein/Mantos Inferred 7,931 160 40,800 La Colorada Mexico Vein Inferred 1,938 329 20,519 Quiruvilca (b) Peru Vein Inferred 1,180 120 4,542 Alamo Dorado Mexico Disseminated Inferred 2,222 64 4,572 Manatial Espejo Argentina Vein Inferred 2,070 115 7,653 San Vicente (95%) Bolivia Vein Inferred 369 334 3,968 TOTALS 20,971 166 112,233 2 HISTORICAL ESTIMATES Tonnes Ag Ag Cont. Property Location Unclassified (000's) (g/mt) (000,s ozs) Hog Heaven (ii) USA Historical (ii)(iii) 2,705 167 14,550 Hog Heaven (ii) USA Historical (ii)(iv) 7,639 133 32,730 Waterloo (v) USA Historical 33,758 93 100,937 TOTAL Historical 44,102 104 148,217 NOTES: Mineral Reserves and Resources have been prepared in accordance with National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”). This table illustrates Pan American Silver Corp's share of mineral reserves and resources. Properties in which Pan American Silver has less than 100% interest are noted next to the property name. Mineral resource and reserve estimates for Huaron, Quiruvilca, San Vicente, La Colorada, Manantial Espejo, Alamo Dorado and Morococha were prepared under the supervision of or were reviewed by Michael Steinmann, P.Geo., Executive Vice President Geology & Exploration and Martin G. Wafforn, P.Eng., Vice President
